April   6,   1971

Hon. Char.le,s'A.  Stewart, Chairman                   Opinion    No. M-828
Texas Fine Arts Commissions
825 Brown Building                                     Re:     Whether, pursuant to
Austin, Texas     78701                                        Article    6144g, Vernon's
                                                               Civil   Statutes,     the Texas
                                                               Fine Arts Commission has
                                                               authority    to publish    a
                                                               newsletter    relating    to
                                                               pending legislation,       and
Dear Mr. Stewart:                                              related    questions.

                 Your recent    letter   ,requesting    the opinion   of this office
concerning        ~the referenced     matter states,     in part,   as follows:

             "As part of our duties        and responsibilities
      as set ~forth in Section       3 of Article       6144g, we
      publish    a newsletter    to civic     art councils     and
      interested    individuals    throughout'      the state ln-
      forming them of art and cultural            activities.
      At the present      time, S.B., 2x0 is on the floor
     ~of the Senate.        It Is concerned      with the limited
      use of art on public       buildings     to be built     with         "
      state funds.      Our questions      are as follows:

               "1 . May we publish       a newsletter,     printing
         the entire   bill    and ,askln    the recipients     to read
         the proposed     (legislation   'i and to  react   either   for
         or against   it?

              "2.  May I, as Chairman, comment that this
         bill is supported by the Texas Society of Architects
         and the Texas Fine Arts Commission?

               “3.’ May I give a personal  opinion  as the
         Chairman that the bill,  in my opinion,   has merit?

                 “4.   As a matter of Information,            may we ln-
         elude    a list  of the House and Senate            members?"

              The Texas Fine Arts Commission was established                    by Article
6144g,     Vernon's Civil  Statutes, which provides, In part,                   as follows:


                                         -4011-
Hon.   Charles       A. Stewart,     page    2         (M-828)



             “Sec. 3.           The duties       and responsibilities       of
       the~Commission           shall be:

               “a , To foster        the development     of a receptive
       climate     for the fine arts that will           culturally     en-
       rich and benefit         the citizens     of Texas in their
       daily    lives,      to make Texas visits      and vacations      all
       the more appealing          to the world and to attract          to
       Texas residency         additional    outstanding     creators     in
       the field       of fine arts through appropriate            programs
       of publicity        and education,     and to direct      other
       activities        such as the sponsorship       or art lectures
       and exhibitions         and central    compilation     and dissem-
       ination     of information       on the prograss      of the fine
       arts in Texas.

               “b . To act as an advisor       to the State Building
       Commission,      State Board of Control,     Texas State His-
       torical     Survey Committee,     Texas State Library,    Texas
       Tourist     Development   Agency, State Highway Department
       and other state agencies         to provide  a concentrated
       state effort      in encouraging    and developing   an appre-
       ciatlon     for the fine arts in Texas.

             “C.   To act in an advisory    capacity   relative
       to the creation,    acquisition,  construction,     erection
       or remodeling    by the state of any work of art.

             “d . To act In an advisory      capacity,    when re-
       quested by the Governor,   relative     to the artistic
       character  of buildings  constructed,      erected   or re-
       modeled by the state.

              “Sec.        4.   The Commission        shall   have power:
              11
               * . .

              “C. To conduct research,  investigations,     and
       inquiries  as may be necessary  so as to inform the
       Commission of the fine arts development      in Texas.
              I,
                   . . .

               “Sec. 5.    The Commission may accept   on behalf
       of Texas such donations     of money, property,    art
       objects     and historical relics  as in its discretion


                                         -4012-
.       1




    Hon.    Charles    A. Stewart,     page   3    '. (M-828)



            shall    best further     the orderly   development   of the
            artistic     and cultural    resources   of Texas.    Appro-
            priations     may be made by the Legislature        to the
            Commlsslon to carry out the purposes           of this Act.
            All funds shall      be subject     to audit by the State
            Auditor."      (Emphasis added.)

                 Section  5 of Article V of.House   Bill   2, Acts of the 61st
    Legislature,     2nd C.S., 1969 (General  Appropriations    Act for the
    biennium ending August 31, 1971), provides,        In part,   as follows:

                   "None of the moniesappropriated        under this
            Act shall be used by any agency  ._.   of the  State Gov-
            ernment for the purpose or publicizing         or directing
            attention   to any individual   official     or employee of
            any agency of the State Government.



                   "The policy     and restrictions        set out in this
            Section    shall  not be interpreted         to prevent      the
            head of any agency of the State,             when he deems
            it necessary     or desirable      in the public      interest,
            to issue through any of such agency's              officials      or
            employees    any statement      or information       respecting
            the work, legal responsibilities,             or activities       of
            such agency.      Such statement       shall    be issued,     or
            such information       imparted,    in,the    name of the agency
            of the State but shall be issued under or have at-
            tached thereto      the name of the official          or employee
            authorized     to issue the same."

                The powers and duties     of public    officers    of this state,
    such as The Texas Fine Arts Commission,         are prescribed     by the
    provisions   of the Constitution     and statutes     relating   to the
    particular   officers.   They have the authority         only to perform
    those acts as are consonant      with those duties       imposed upon them
    by law.    47 Tex.Jur.2d   138j Public Officers,        Sec. 105.    Also,
    it is stated    in this text under Section      110, page 145, as follows:

                   "It is equally  well settled,     however,  that
            a law that confers    a power or imposes a duty on
            an officer    or board carries    with it by implication
            the authority    to do such things as are reasonably
            necessary    to carry into effect     the power granted
            or the duty imposed.      Thus, power to do certain


                                          -4013-
Hon.   Charles    A. Stewart,     page 4         (M-828)



       work or to accomplish   a certain   result  that can-
       not otherwise  be accomplished    implies  the authority
       to employ such agents as may be reasonably      necessary
       to accomplish  the work or purpose specified,      and to
       engage the! for such length of time as is reasonably
       necessary.

             In Attorney      General's     Opinion No. M-439 (1969),        this
office    upheld the authority        of the Secretary      of State to publish
a newsletter      or bulletin    at state expense in connection           with the
statutory    duties   imposed upon him in the dissemination              of in-
structions,     forms, directives,       and statutory      enactments,    but
denied the authority        otherwise,      in the absence of statutory
authority,     to publish     a newsletter     or bulletj,n   concerning    matters
unrelated    to his statutory       duties.

               From the nature and scope of the statutory               duties   and
responsibility       imposed upon the Texas Fine Arts Commission to
foste:    the development      of fine arts and to promote such develofj-
ment through appropriate           programs of publicity         and education,
including      the "dissemination      of information"        on the progress     of
such flne arts program, we have concluded                 that the publication
of an appropriate       newsletter     in this connection        is authorized.
Within the newsletter,         if it is properly        found to be pertinent
and relevant      to the promotion       of such a fine arts developmental
program, we find nothing         in the law that would prohibit             making
reference      to proposed   legislation      dealing     with and pertinent      to
this project      or undertaking,      including     the publication       of the
legislation.       Consequently,      we answer your first         question    in the
affirmative.

            However, we must answer your remaining                 three questions
in the negative.        With reference       to questions      two and three,       we
believe   that either       the action     showing that a bill        is supported
by the Texas Society          of Architects     or the Texas Fine Arts Com-
mission   or the action        of the Chairman of the Commission giving
his personal     opinion      as to its merits would be illegal             and
against   public    policy.      An agency of the state is precluded              from
expending   oublic     funds either      to secure or defeat        legislation.
See Graves-& Houtchens v. Diamond Hill Independ.                   School Dist.,       243
       b 8 (Tex.Civ.App.        1922,  no   writ);    Attorney   General's      Opinion
k”‘d64       (1947).      Therefore,     it is our opinion        that the news-
letter   must refrain       from any partisan        activity   either    for or
against   pending bills.         This does not preclude         the Commission
from inserting      views and expressions          from the public       concerning
the merits or demerits          of fine arts proposals         in connection      with
their responsibilities          and mandate to foster,         promote,    and develop

                                      -4014-
.      .




    Hon.   Charles   A. Stewart,   page 5            (M-828)



    the fine arts field        in Texas, which includes     the finding    of the
    proper solutions      to those problems encountered.         The members of
    the Commission no doubt have a duty to become informed;              and when
    the Legislature      calls   upon them to testify    or supply rnformation
    on proposed    legislation,      they have the responsibility      of inform-
    ing the Legislature        concerning  this information     and giving   their
    views thereon when so requested.

                In answer to your fourth      question,   the listing  of the
    names of all the Senators       and Representatives    in the newsletter
    Is, in our opinion,       not a legally  relevant   or appropriate  ex-
    penditure   of funds.      However, we do not believe     it would be im-
    proper to invite      the readers   of the newsletter   to give their
    views and thoughts       on the fine arts legislation    to their re-
    spective  legislators.

                              SUMMARY

                  Pursuant to Article      6144g, Vernon's    Civil
           Statutes,     the Texas Fine Arts Commission may
           publish    a newsletter    in which is printed     the en-
           tire   text of a pending Senate bill      relating     to
           the fine arts,      and solicit   the comments of the
           newsletter's,    readers   on such bill.

                   However, the Commission may not comment
           that the bill     is supported    by certain  interest
           groups,    the Commission's    Chairman may not give
           his personal     opinion  regarding   the merits,    if any,
           of the bill,     and a list   of members of the House
           and the Senate may not be printed         in the news-
           letter.

                                       Very truly       yours,

                                       CRAWFORDC. MARTIN
                                       Attorney General of Texas




                                             First    Assistant

    Prepared    by Austin   C. Bray,   Jr.
    Assistant    Attorney   General


                                       -4015-
Hon.   Charles   A. Stewart,   page 6        (M-828)




APPROVED:
OPINION COMMITTEE

Kerns Taylor,  Chairman
W. E. Allen,  Co-Chairman
R. D. Green
S. J. Aronson
Jerry Roberts
Camm Lary

MEADEF. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant




                                  ,- 4016-